J-S51036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

JAZS B. BRONNER,

                            Appellant                   No. 3408 EDA 2015


            Appeal from the Judgment of Sentence August 12, 2015
                in the Court of Common Pleas of Bucks County
              Criminal Division at No.: CP-09-CR-0003294-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED AUGUST 09, 2016

        Appellant, Jazs B. Bronner, appeals from the judgment of sentence

imposed on August 12, 2015, following his jury conviction of murder of the

third degree and possession of an instrument of crime (PIC).1       On appeal,

Appellant challenges the discretionary aspects of sentence. For the reasons

discussed below, we affirm.

        We take the underlying facts and procedural history in this matter

from the trial court’s February 16, 2016 opinion and our independent review

of the certified record.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    18 Pa.C.S.A. §§ 2501(a) and 907(a), respectively.
J-S51036-16


               On March 31, 2014, at approximately 11:51[] am, Bucks
        County Emergency Communications received a report that there
        was an unresponsive [seventy-three] year old male at 1005
        Winder Drive, Bristol, Bucks County, Pennsylvania.         Officer
        Thomas Van Winkle of Bristol Township Police Department[] was
        the first to respond to the scene. He saw the victim, Orlando
        Bronner Sr., lying face up on the floor in a large pool of blood,
        his face, neck, and clothes covered in blood, as well as several
        blood spots on both sides of the wall and the door jam. Officer
        Van Winkle contacted detectives because the situation did not
        look as the reported accident. The victim was transported to
        Lower Bucks Hospital, where he was pronounced dead.

               Annie Bronner, the victim’s ex-wife and Appellant’s
        mother, indicated Appellant was the only one home at the time
        of the incident. Appellant was transported to the Police Station
        for an interview and read his Miranda[2] rights. Appellant
        explained to the [d]etectives that he was in his bedroom earlier
        in the morning and believed his father was calling for him. His
        father asked the Appellant if he was a tough guy, and threw a
        haymaker, which missed the Appellant. The Appellant then
        returned a punch, they bear hugged, fell to ground, and his
        father became motionless. Appellant got up, saw blood under
        his father’s head, so he lifted his father’s head. Appellant then
        saw the dumbbell, moved it away, and panicked. The Appellant
        searched for the victim’s keys to get out of the house, secured
        his father back inside the house, and left. Appellant then drove
        approximately [twenty-five] to [thirty] minutes to Trenton, New
        Jersey, where his mother lives. They then drove back to the
        scene and immediately called 911. Appellant stated that he
        knew that his father was gravely injured, and he simply didn’t
        get his father the help he needed because he panicked.

              Appellant was not arrested at that time, and after the
        autopsy was performed, the Appellant was asked to return to the
        Police Station for a second interview. The Appellant indicated
        again that the victim only fell one time and could not explain
        how the autopsy revealed there were multiple injuries.
        Appellant was then placed under arrest.

____________________________________________


2
    Miranda v. Arizona, 384 U.S. 436 (1966).



                                           -2-
J-S51036-16


               Dr. Ian Hood, an expert in the field of forensic pathology,
        testified the victim had several injuries to his head, including
        bruising, swelling, and faint abrasions around his left eye orbit
        and temple, a few scratches and abrasions around the left side
        of his cheek and forehead, several small bruises on the inside of
        his mouth, bruises on his left arm, and fractures to his skull. Dr.
        Hood also found fragments of gold paint and gray metal
        smearing on the victim’s skull fragments. Angela Schultheis, an
        expert in DNA analysis, testified that based on the evidence,
        there must have been more than one blow in order to have
        blood spatter throughout the bedroom and on the Appellant’s
        clothing. The injuries sustained and the blood spatter evidence
        were consistent with the victim having been bludgeoned with the
        dumbbell.

(Trial Court Opinion, 2/16/16, at 1-3).

        On May 6, 2015, a jury convicted Appellant of murder of the third

degree and PIC.      Following receipt of a pre-sentence investigation report

(PSI), on August 12, 2015, the trial court sentenced Appellant to an

aggregate term of incarceration of not less than twenty nor more than forty

years. On August 20, 2015, Appellant filed a post-sentence motion seeking

the opportunity “to present additional evidence and reflections” to the trial

court. (Appellant’s Motion to Modify and/or Reconsider Sentence, 8/20/15,

at unnumbered page 2). Following a hearing, on October 15, 2015, the trial

court denied the motion. The instant, timely appeal followed. On November

25, 2015, and January 14, 2016, the trial court ordered Appellant to file a

concise statement of errors complained of on appeal.             See Pa.R.A.P.

1925(b).     Appellant filed a timely Rule 1925(b) statement on January 21,

2016.     See id.   On February 16, 2016, the trial court issued an opinion.

See Pa.R.A.P. 1925(a).

                                       -3-
J-S51036-16


       On appeal, Appellant raises the following question for our review:

            Whether the [trial] court abused its discretion by
       sentencing Appellant to the statutory maximum sentence of
       [twenty] to [forty] years on a third degree murder conviction,
       when [] Appellant’s sentencing guidelines provided for a
       standard range sentence of not less than [ninety] months nor
       more than [two hundred and forty] months and an aggravated
       range of sentence of up to [two hundred and forty] months[?]

(Appellant’s Brief, at 4) (unnecessary capitalization omitted).

       On appeal, Appellant challenges the discretionary aspects of his

sentence.      Specifically, he argues that the trial court erred “by not

considering all relevant factors and relying on factors already contemplated

by the guidelines[.]”3 (Appellant’s Brief, at 13). However, Appellant waived

this claim.

       Preliminarily, we note, “[i]ssues challenging the discretionary aspects

of sentence must be raised in a post-sentence motion or by presenting the

claim to the trial court during the sentencing proceedings.       Absent such

efforts, an objection to a discretionary aspect of a sentence is waived.”

Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004), appeal

denied, 860 A.2d 122 (Pa. 2004) (citations and internal quotations marks

omitted).

____________________________________________


3
  While the specifics of Appellant’s argument are difficult to discern, he
seems to claim that the trial court should have taken into account the jury’s
decision to acquit him of first-degree murder, and should have considered
mitigating factors such as his failure to testify, in imposing sentence. (See
Appellant’s Brief, at 15).



                                           -4-
J-S51036-16


       Here, as the Commonwealth correctly notes, (see Commonwealth’s

Brief, at 10, 13-16), while Appellant did file a post-sentence motion, the only

issue he raised was that he wished to “present additional information and

reflections” to the trial court. (Motion to Modify and Reconsider Sentence,

8/20/15, at unnumbered page 2). It is settled that an appellant waives any

discretionary aspects of sentence issue not raised in a post-sentence motion;

further, an appellant cannot raise an issue for the first time on appeal.4 See

Commonwealth v. Mann, 820 A.2d 788, 794 (Pa. Super. 2003), appeal

denied, 831 A.2d 599 (Pa. 2003) (finding claim sentencing court did not put

sufficient reasons to justify sentence on record waived where issue was not

raised in post-sentence motion); see also Pa.R.A.P. 302(a).              Thus,

Appellant waived his discretionary aspects of sentence claim.

       Accordingly, for the reasons discussed above, we affirm the judgment

of sentence.

       Judgment of sentence affirmed.


____________________________________________


4
  We note that Appellant also failed to raise the issue regarding the court’s
failure to consider mitigating factors in his Rule 1925(b) statement. (See
Statement of Matters Complained of on Appeal, 1/21/16, at unnumbered
page 1). As amended in 2007, Pennsylvania Rule of Appellate Procedure
1925 provides that issues that are not included in the Rule 1925(b)
statement or raised in accordance with Rule 1925(b)(4) are waived. See
Pa.R.A.P. 1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d
306, 308 (Pa. 1998), superseded by rule on other grounds as stated in
Commonwealth v. Burton, 973 A.2d 428, 431 (Pa. Super. 2009).




                                           -5-
J-S51036-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/9/2016




                          -6-